Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 4 February 1800
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


				
					my dear sister
					Philadelphia Febry 4 1800
				
				I cannot but lament that the cares and avocations of Your Family should so fully occupy your Time, as to deprive Your Friends of the pleasure of your Epistolarly communications.— a very excellent Letter to Your Son, did but add to my Regreets. that talents So usefull should be encumbered by the daily cares; and obstructed by the numerous calls of Your Family, that the fire of imagination should be checkd, that the effusions of genious should be stifled, through want of leisure to display them, is sometimes the lot of those who seem born to shine in higher Spheres of Life. the mind which is necessarily imprisoned in its own little tenement; and fully occupied by keeping it in repair; has no time to rove abroad for improvement, and the Book of knowledge is closely clasped against those who must fullfil there daily task of manual labour—
				
					“full Many a flower is born to blush unseen
					and waste its sweetness on the Midnight air.”
				
				In early Life You treasured up a stock of usefull knowledge, which time has matured. wrap not up the talents the returns of which are tenfold when ever You bring them into action— I am disposed to make an other apology for my Sister. she has of late so little accustomed herself to the use of the pen that the thought of reassuming it, becomes a task to her— this I know from the experience of many Months During my late sickness, when I was so debilatated as to find every exertion painfull, particuliarly those of the mind, and I lost all love for my pen. when obliged to use it, I found it a burden— and I have not yet brought myself to the old standard which must be some apology for my not having written to my much loved sister, who has not however, been less in my thoughts. I see her daily occupied in the laudible task of instruction, watchfull over the Morals and Manners of those intrusted to her care, loping the luxurient Shoots, pruneing the tender branches, Straitning the Crooked, and leading on the flourishing plants to vigor, and maturity. I feel many anxieties for my Grandsons. I wish them so to cultivate their Genious, and, improve their understandings, that there may be a prospect of their future usefullness. on the one hand, I see their aged support, fast descending the vale of Time, encompassed with innumerable public Care’s. His Domestick troubles Such as become not

a Parent to relate, but such as bring the Gray Hairs with Sorrow to the Grave: an amiable woman with two Children, probably Soon to be dependant for their daily Support. To this add an only Daughter calculated to adorn the first Situation in Life, with three Children, who have no other prospect before them, but that of Humility; and brought to this by wild speculations, in which they had no lot, or voice, but reflections will not alter the situation. the tear which I see Suffusing the Eye, and the Sigh which sometimes burst forth in silence, too well informs me of the reflections within—and wound me to the Heart. You cannot wonder my dear sister that in the midst of Laughter, as to the World it seem’s, the Heart is sad. every one knows their own bitterness.— Should our Lives be continued a few more Years—still it may not be in a situation which will enable us to render the assistance we have heitherto done. this Makes me reflect the more Seriously upon the Education proper for the Children.— Writing Arithematick and Mathematicks appear to me to be the most essential branches of their present persuit. I fear that there is not so much attention paid to these, as to the languages in the academy. I have heretofore mentiond this subject to mr Vose. as the Boys have time before them, I would wish that none of it may be misapplied I want to have them, not smatterers intoxicated with superficial knowledge but hard studients, and deep thinkers. impress them with the Idea that they have not any dependence but upon their own exertions—that they are born Heirs to what they must obtain for themselves. their Education I am desirious of having continued, knowing that it May prove their best Legacy
				Your son has his Health better than the last, winter. he is daily loping of his peculiaritys and having been trained up in virtuous principles, will not depart from them— his conduct is satisfactory, his manners affable, and pleasing, his knowledge increasing. Yet with You: I cast an anxious thought about the future. his present Situation can be, but of short duration, and then he must have to buffet the world. he will however go into it, with an increased knowledge of Men and Manners; with a fair and honarable Character, and a thirst for knowledge which I hope will render him usefull through Life as well as a comfort and consolation to Your declining Years—for he has no Vice—
				There is not any part of the united States, where the knowledge of the Death of Washington has been heard but with sorrow lamentation and mourning. the Virtues which embalm his memory, add dignity to the Character of the Hero and statesman, and the

gratitude of his Country, has been upon this occasion, commensurate with his past services— In some instances, the Orator and Eulogists have forgotten that he was a Man! and therefore Subject to err, that it is only now when Mortality has put on immortality, that he is incapable of human frailty— Washingtons fame stood not in need of any such exageration. Truth is the brightest Diadem with which his Memory can be Crowned, and the only Eulogy which will render his fame immortal—
				
					“In praise so just let ev’ry voice be join’d
					And fill the gen’ral Chorus of Mankind”
				
				Mrs smith desires to be kindly rememberd to you, and to her sons. the good humourd and sportive Caroline wants to see her Brothers— She is such a Cheerfull Girl that she keeps us all in spirits and I know not how I shall part with her. Thomas presents You his Respects Louissa allso presents her Duty— how is My Neice this winter? my Love to her and to Miss Palmer as well as to my Grandsons—the account of whose improvements contribute much to their Grandfathers and my satisfaction— I shall for safety get mr Bartlet to inclose for Mr Peabody a Letter in which will be 50 dollors for Board &c of My Grandsons—
				I hope to hear soon from You, / and am Your affectionate Sister
				
					Abigail Adams
				
			